Citation Nr: 0016055	
Decision Date: 06/16/00    Archive Date: 06/22/00

DOCKET NO.  99-24 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to October 
1970.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a September 1999 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), in which entitlement to nonservice-
connected pension was denied.  

REMAND

Having reviewed the record, the Board has determined that 
further development is required prior to the adjudication of 
the claim on appeal.  Specifically, the record includes a 
statement from Charles McArthur, Ph.D., a consulting 
psychologist.  However, the bottom portion of the first page 
of this statement has been ripped off and the Board is unable 
to review Dr. McArthur's complete findings.  On remand, the 
RO will have the opportunity to request that Dr. McArthur 
provide a complete copy of this statement for review in 
conjunction with the veteran's claim for nonservice-connected 
pension benefits.  

On remand, the RO will also have the opportunity to conduct 
further development regarding the nature of the veteran's 
current employment.  On a VA Form 21-0517-1 dated January 
1999, the veteran indicated that he earned in excess of 
$15,000 between January 1998 and January 1999.  He also 
indicated that he was unemployed from August-December 1998 
secondary to job changes and a business sell-out, and that he 
had started a new job on January 4, 1999, with expected wages 
in excess of $9,500 for 1999.  Dr. McArthur's report 
indicates that the veteran was currently employed as a mill 
operator.  On remand, the employers for whom the veteran has 
worked during the appeal period will be contacted in order to 
verify his employment and income.  


Accordingly, this claim is REMANDED for the following 
actions:

1.  The RO should contact the veteran and 
ask that he provide an address for 
Charles McArthur, Ph.D., the psychologist 
who provided a written statement 
following psychological testing and 
evaluation of the veteran.  Utilizing the 
information provided by the veteran, the 
RO should contact Dr. McArthur and 
request that a complete copy of the 
psychological assessment report for the 
veteran be provided directly to the RO.  

2.  The RO should request that the 
veteran provide information regarding the 
name and address of his current employer 
and all employers for whom he has worked 
during the appeal period.  Utilizing the 
information provided by the veteran, the 
RO should contact the named employers in 
order to request written statements 
regarding the nature of the veteran's 
employment (his duties and 
responsibilities); the hours worked on a 
weekly basis; and the wages received.  

3.  The veteran is reminded that his 
failure to cooperate with the RO's 
requests for additional information may 
have a negative impact on his claim for 
benefits.  

4.  Thereafter, the RO should review the 
claims folder in order to ensure that the 
specified evidentiary development has 
been completed to the extent possible.  
If any development remains incomplete, 
appropriate corrective measures should be 
taken.  

5.  Upon finding that the required 
development has been completed to the 
fullest extent possible, the RO should 
review the appellant's claim.  

Thereafter, and upon compliance with the requisite appellate 
procedures, this claim should be returned to the Board for 
further review, as appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The purpose of this remand is to conduct further evidentiary 
development.  The Board intimates no opinion as to the 
ultimate outcome of the claim on appeal.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



